Title: To Benjamin Franklin from Joseph Galloway, 27 September 1770
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Friend
Philada. Septr. 27. 1770
In the Midst of Hurry, I take up my Pen to write you a few Lines. Our Sup. Court and Assembly Sitting and our Election approaching leaves me scarcly a Moments Lieusure.
As to our Election, we are all in Confusion; The White Oaks and Mechanicks or many of them have left the old Ticket and tis feared will go over to the Presbyterians, and yet I believe the Proprietary Party will not Stir. Under these Circumstances what will be the Event as to my Self is uncertain. Thus much indeed I have always found certain——a great deal of Abuse and Calumny instead of grateful Returns for the most faithful Services. So much of them have fallen to my Share, since your Departure, that was it not for my Connections in Politics, Nothing woud induce me to serve the Public.
I have it from many, and those on whom I can depend, that General G——ge has sent to the Ministry a Copy of your Letter to Ch. Thomson: This has truely given me much Concern and uneasiness as I fear the Consequences not only on your private Account but on that of the Publicks. Pray be cautious in future what you write to that Man, who is void of Principle or Virtue. I have found him so on more Occasions than one, and I am confident you will also should you continue your free Correspondence.
I will write to you fully by C. Falkner and to Mr. Strahan. My Time now will only admit me to assure you that I shall always remain with great Truth and Sincerity yours most Affectionately
J. Galloway
 
Addressed: To / Benjamin Franklin Esquire / in Craven Street / London / per Michael McGraw
